Dismissed and Memorandum Opinion filed June 20, 2019.




                                           In The

                       Fourteenth Court of Appeals

                                   NO. 14-19-00277-CR

                      TIMOTHY CHARLES HILL, Appellant

                                              V.
                          THE STATE OF TEXAS, Appellee

                      On Appeal from the 176th District Court
                              Harris County, Texas
                          Trial Court Cause No. 1510879

                             MEMORANDUM OPINION

       Appellant filed a notice of appeal attempting to appeal orders of dismissal in
trial court cause numbers 1510879 and 1510810.1 A review of the record before this
court indicates that on March 5, 2019 the trial court granted the State’s motion to
dismiss trial court cause number 1510879 due to a missing witness.


       1
          The appeal of trial court cause number 1510810 was previously dismissed by this court.
See Hill v. State, No. 14-19-00262-CR, 2019 WL 2144760 (Tex. App.—Houston [14th Dist.] May
16, 2019, no pet. h.) (mem. op., not designated for publication).
      In Texas, appeals in criminal cases are permitted only when they are
specifically authorized by statute. State ex rel. Lykos, 330 S.W.3d 904, 915 (Tex.
Crim. App. 2011); see Tex. Code Crim. Proc. Ann. art. 44.02. Generally, a criminal
defendant may only appeal from a final judgment of conviction. See State v. Sellers,
790 S.W.2d 316, 321 n.4 (Tex. Crim. App. 1990); see also Ragston v. State, 424
S.W.3d 49 (Tex. Crim. App. 2014).

      There is no appeal available for appellant from the dismissal of this cause.
Because this appeal does not fall within the exceptions to the general rule that appeal
may be taken only from a final judgment of conviction, we have no jurisdiction.

      Accordingly, the appeal from the dismissal in trial court cause number
1510879 is ordered dismissed for want of jurisdiction.

                                        PER CURIAM




Panel consists of Chief Justice Frost and Justices Spain and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2